                          Case 1:19-cv-12580-PBS Document 1 Filed 12/24/19 Page 1 of 16

                                                                                                                           'N      FJJ CD            .
                                                                                                                           I    CL£Ril~
          AO 241 (Rev. 09/J 7)                                                                                                          \f\u   OFF/Cf:
                                                 PETITION UNDER 2s u.s.c. § 22s4 FOR
                                               HABEAS CORPUS BY A PERSON IN STATE CUSTODY
                                                                                                               wru/'1/:B DEC 2l/ iWJ'°' /Q: 58
          United States District Court                                                     I   District:     1-s·-r U.S
                                                                                                                     n,:.. ..D'S.,.R
                                                                                                                              ,~ J ·fl'7' ,.,,..

                 -
                                                                                                                        1.1/1)/iy
          Name (under which you were convicted):                                                                                    Cmcfc\fupt~~§flNo::.     -




                ~tJ)/,v          E      L)vrcf!~Jl
          Place of Confinement :                                                                               Prisoner-No.:
           ;vz.e.r.         Al) Rfe! IJ<                                                                               w J./ltic523 7
          Petitioner (include the name under which you were convicted)                         Respondent (authorized person-having custody of petitioner)

                --
                .:..J tJf/lJ     &~     0 v7cJ flt:.;€                                v.
                                                                                                t1/lbJl          fj_    /1, ·ci

          The Attorney General of the State of:



                                                                                PETITION
                                                                                                   )




           1.       (a) Name and location of court that entered the judgment of conviction you are challenging:

                            13,&cfuAJ      .
                                                1
                                                       ~E/J/0£
                                                        7
                                                               .
                           J'o< $~tMd IJT                            ST:

                    (b) Criminal docket or case·number (if you know):                      £1'; / ~ Y½:1/ ~ J7¥d ;2_/J
          2.         (a) Date of the judgment of conviction (if you know):                 ::J;iuv-AE;/ / 9E'9
                    (b) Date of sentencing:          M..9 /3tJH             J c.J f    1
          3.        Length of sentence:              J t) -1/1)         F
          4.        In this case, were you convicted on more t          ~ one count or of more than one crime? ~                         Yes       D No

          5.        Identify all crimes of which you were convicted and sentenced in this case:




                                                .              l




                                                           I
          6.        (a) What was your plea? (Check one)

                                                ~    (1)           Not guilty                  D       (3)     Nola contendere (no contest)

                                                D (2)              Guilty                      D       (4)     Insanity plea



*   YETtT!l')J$/e      pf.~h ~• b-y To                     ~»b1ch-1~                       )f''/c>5'7t Y-1~~,g-            :J7J ~If
                                                                                                                                                         Page 2 of 16



                      Cbr11fti:=JJ        v.3       ffl'E      Pc/1 of' /1eA/r11l #€4!Pt.
                Case 1:19-cv-12580-PBS Document 1 Filed 12/24/19 Page 2 of 16



AO 24} (Rev. 09/J 7)

          (b) If you entered a guilty plea to one count or charge and a not guilty plea to another count or charge, what did

          you plead guilty to and what did you plead not guilty to?




          (c) If you went to trial, what kind of trial did you have? (Check one)

                        l( Jury      O      Judge only

7.        Did you testify at a pretrial hearing, trial, or a post-trial hearing?

                        },( Yes       0     No

8.        Did you appeal from the judgment of conviction?

                        }l Yes        0     No

9.        If you did appeal, answer the following:

          (a) Name of court:         /1119:ss. ~Is Du.er
          (b) Docket or case number (if you know):  ___.._2_,_'/_-~}?_---=%"-'--9~7'----------------
          (c) Result:              :::,;.J;)t;HE/Jd &llieu0)
          (d) Date ofresult (if you know):    H1tl!.Clf 41 , ) q 9 ~ -
          (e) Citation to the case (if you know):

          (f) Grounds raised:         b~c72J/p                  tJ.:551:sbt.uee' e:;{' IJ.vµ:5€,L               r/.:5    r1'

            /4-..5vtr d£ 7Zld &v&sd~                                       c',&;:5'5-€X/1H1J.IAJ!l~»          a-F-      ..4. ·




          (g) Did you seek further review by a higher state court?            ~ Yes    0   No

                       If yes, answer the following:

                       (1) Name of court;        ':h/11fcH&
                                                 I
                                                                  '"Jo»,ch!        6-oX'T t}-f H/t'SS &CJJIU5€m
                       (2) Docket or case number (if you know):

                       (3) Result:
                                                 /b-zpMJ        C,e &mt~ ~,ql&z-€ KG-u'Ji1u
                          :v~N/Pb
                                                                                                                        Page 3 of 16
                  Case 1:19-cv-12580-PBS Document 1 Filed 12/24/19 Page 3 of 16



AO 241 (Rev. 09/17)

                      (4) Date of result (if you know):

                      (5) Citation to the case (if you know):

                      (6) Grounds raised:




          (h) Did you file a petition for certiorari in the United States Supreme-Court?                                    D     Yes           )<t    No

                      If yes, answer the following:

                      (1) Docket or case number (if you know):

                      (2) Result:



                      (3) Date ofresult (if you know):

                      (4) Citation to the case (if you know):

10.       Other than the direct appeals listed above, have you previously filed any other petitions, applications, or motions

          concerning this judgment of conviction in any state court?                                   'J<! Yes             •-    No

11.       If your answer to Question 10 was "Yes," give the following information:

          (a) '       (1) Name of court:     ....,.73~t'tJ=-=e_,__,,_kn=....,~"-'i.J=---""'~~"£/,=!J;;:;_,_~....,1/.-=-=='-=r,e....____,cJ,=.c>-,-=d".='"£T=-----------
                                                                               r                   .
                      (2) Docket or case number (if you know):                     rF-'/()/8"
                      (3) Date of filing (if you know):

                      (4) Nature of the proceeding:

                      (5) Grounds raised:      fti7JtJttJ 72) _,61£ ,£1=J'/4r'rJ:»J) Hb4                                          1./4/rwBI
                          "'t?cs/;e;Ji1U0 '1477t!7Af                          n; ~/ L>,.f,1u, (Y.hdc/
                                                                                                                                  /
                                                                                                                                           ~G.?:-5



                      * -- ?671~                   /M:5          £ik                 A.fWvJl:Ul41/5               d~                   4~ &&1e.b
                          ~11       M1t:s5.     /4111 #Alli                   Aftc:s d? Cwl 11't!Jca>11ee
                            l
                           u.. ,l/t,g,p-gws · 721 OOi!WT'. - ,&«., of' &.l'Ai/lffi /2¥                                                                 f:;s
                         c/4/ME/J //i.5 de7Vd ~CyAJ~ /f 13,a~ze(                                                                                              ckr
                         ~~ a5lleeT 1..5 EP@.SE2 ·
                      (6) Did you receive a hearing where evidence was given on your petition, application; or motion?

                       ){Yes         D No
                      (7) Result:   U;TJtJl,J 70 lie'                        £&1@:sal                    il4H.           IJ»IAw/dll · ~s7., ?J~»J~b
                                    H111NJJ rq,_w/'1>!f.1tuJ    G,ad;·ry Y/G;:r5 t!aN~--r.Rve]J                                                   As MtJt1cJJJ
                                    ~!fl             .JA1l C;ed1>1r -atu/J,~l>@) tP95" £).qy-5.                                                         Page4of 16
                Case 1:19-cv-12580-PBS Document 1 Filed 12/24/19 Page 4 of 16


AO 2lll (Rev. 09/17)

                       (8) Date ofresult (if you know):

          (b) If you filed any second petition, application, or motion, give the same information:

                       (1) Name of court:
                                                Lkadmv
                       (2) Docket or case number (if you know):

                       (3) Date of filing (if you know):   ----';J.'------0.-~_9._________________
                       (4) Nature of the proceeding:       "?u-ic, 3tJ 6'
                                                                    /tli:tu Jbli&   ~d               &
                       (5) G~ounds raised: Z;g./r .hsf. t2L OuacJ - A8t2"171 ~ t

                           .' .19//cl/4~ Cov/J5c/. b, fue.£ -z;, 72,1,eu c,-ve-e  ·
                          ueul/_~                      ei//;)e;ll6S,,        :::ldl>Jt'/A[ D,&J.e             I   Hort,!)!)




                       (6) Did you receiv: a hearing where evidence was given on your petition, application, or motion?

                         0 Yes

                       (7) Result:

                       (8) Date ofresult (if you know):

          (c) If you filed any third petition, application,=-or-motion, give the same information:

                       (1) Name of court:       ff£t,~            ~Elf)c:J,e
                       (2) Docket or case number (if you know):      ~Y.,_,½"-'~--"Y-=i'
                                                                                    ______________
                       (3) Date of filing (if you know):       ~N -                 j!i!i"   rJ._t::J /   3
                       (4)Natureoftheproceeding:           ftomp Ide [)/Jll 1677~~ /4g,µ; 1£1;;{,
                                                              d
                                                                       ~-c~ ? A
                                                                              C/.S..
                                                                       .;;;;>,.J.
                                                                          u /                                              .v,




                                                                                                                          Page 5 of 16
                     Case 1:19-cv-12580-PBS Document 1 Filed 12/24/19 Page 5 of 16


      AO 241 (Rev. 09/17)

                            (6) Did you receive a hearing where evidence was given on your petition, application, or mot on?

                              0 Yes           ~ No
                    ~       (7) Result:

                            (8) Date ofresult (if you know):

                ( d) Did you appeal to the highest state court having jurisdiction over the action taken on your petition, application,

                or motion?

                            (1) First petition:      )/Yes             0     No 2

                            (2) Second petition:      0 Yes            0     No 2

                            (3) Third petition:       0 Yes            0     No2

                (e) If you did not appeal to the highest state court havingjurisdiction, expliin why you did not:

                 V'P-6.ee /111155. /,9w lbxn4'.vfl. s;-;/1,;hti> i'Etdi M&JJS @
               ,,d,t11»f IS51J.ES .6'~,e Z?le" /41,l/eJ! t3Jud d.s n, q)Mbr, )>e-Hl?D/85 .
       12.      For this petition, state every ground on wlifoh you claim that you are being held in violation of the Cohstitution,
                laws, or treaties of the United States. Attach additional pages if.you have more than four grounds. Stkte the facts
                supporting each ground. Any legaLarguments musf be-submitted in a separate memorandum.                  I
                CAUTION: To proceed in the federal court, you must ordinarily first exhaust (use up) your available
                state-court remedies on each ground on which you i:equest action by the federal court. Also, if ~ou fail to set
                forth all the grounds in this petition, you may be barred-from presenting additional grounds at-a later date.

      GROUND oNE,                w            ,;::ziiz,p    d1HiiPl:!£h 2oif'. J;Jati::rl'Pi,(u                  -Jib,_, I Aeueti
     4-ep-3/            l'1. £>. k   c    a{Q<e ~, 1       fl   Lb..JtJtH&i ?Vi&j),9-ey              k6l c. Jtoto ~    J   s:: I
      (a) Supporting facts (Do.not argue or cite law. Just state the specific facts that support your claim.):                I

        , W/tl& c1,/zu9                        /11~1 &£t'7.s                7i!   me: :Ytli!j     ~/4.I   we:    ~/2i7Ht?'/Ji15       d'
        /Jb-1£)> ,/}~A£/ ff 1'-/ - 72/E: "Iv~;;-:,                                       ~ Z!T/ad/ W&i ~



      (b) If you did not exhaust your state_ remedies on Ground,, explain why:                   ,?;1/1-:> /-:5'::[Uf_,.,,, ~U'.D
      J/4v6 -&E.e.A/ L:&1sez> .i1f L-b/e-r:r                                              o/2/~ c'qll.asU -
      --: -i!.B'/%:al--fff!::':~ ~%,7:~~ f 42                                                                                        ~e'
        ilet.1          'f.Jf}       ,   le         1:5         '/J   ·v.            -_,,-.--,            LL        ~(/,      I




~ //le 1),,4.        /,LJ./Jj    ~»/;Gt> 4y
                                        1% t:J;uu 7Zl //ck v/J. RP/I
   Ct//l)E/J{% ( vi$k1J c,,fo7J-fJN9) J!E/Jj/)t, 7a a--sv!r l/v ))gif:ed,:;,<_}                                     ,c)r           Page 6 of 16


  f.f!_¥).)c£ /);! #t!&JR')11).JC€' w/m5 {4tU AT 77-f~ /!HG - Ei/J/)£d{;e' wlt-s
                 Case 1:19-cv-12580-PBS Document 1 Filed 12/24/19 Page 6 of 16


AO 2l/ 1 (Rev. 09/17)

(c)        Direct Appeal of Ground One:

           (I) If you appealed from the judgment of conviction, did you raise this issue?            D    Yes            No



                                                                                     '!i~}f::~
(d) Post-Conviction Proceedings:

           (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state tri I court?

                        ')J   Yes   D No



           Type of motion or petition:

          Name and location of the court where the motion or petition was filed:



          Docket or case number (if you know):

          Date of the court's decision:

          Result (attach a copy ofthe court's opinion or order, if available):




           (3) Did you receive a hearing-on your motion or petition?                                  0   Yes            No

           (4) Did you appeal-frnm the denial of your motion or petition?                            }( Yes          D No

           (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?    rJJ.. Yes      D No

          . (6) If your answer to Question (d)(4) is "Yes," state:

           Name and location of the court where the appeal was filed:

            t:J#/1'                                   ?~7cJ,!..J                 .o        litJ&
           Docketorcasenumber(ifyouknow):                 J.c)J~ -     /?-   6
                                                     -~-~-~--~--------------t------
                                                                                   3tJ21
           D ate of the court's decision:

           Result (attach a copy of the court's opinion or order, if available):




           (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this isiue:




                                                                                                                          Page7of 16
               Case 1:19-cv-12580-PBS Document 1 Filed 12/24/19 Page 7 of 16


AO 241 (Rev. 09/17)

(e) Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you have

used to exhaust your state remedies on Ground One:                                  "-?;le'        .:S'S     ~

'":Ll>1h-&(           aoPT' £/4e                                     o/fi· kBWEkl (Ll/ly 6.!c/4~)
                                                                                                                    I        -




(b) If you did not exhaust your state.remedies on Ground Two, explain why:




(c)       Direct Ap_p_eal of Ground Two:

          (1) If you appealed from the judgment of conviction, did you raise this issue?            )d     Yes      0   No

          (2) If you did not raise this issue in your direct appeal, explain why:




(d)       Post-Conviction Proceedings:

          (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state tr al court?

                      °)(Yes      O No
          (2) If your answer to Question-(d)(l) is "Yes," state:

          Type of motion or petition:      £u&: _it:1 g            ~'TM.lJ     ~       ifiw U;,9/ ;              fM     4,/I? /i77tMJ
         Name and location of the court where the motion or~tion was filed:              ,,t}~ - c-~Eb iJ ,e,


         Docket or case number (if you know):


                                                                                                                         Page 8of 16
                       Case 1:19-cv-12580-PBS Document 1 Filed 12/24/19 Page 8 of 16


       AO 2'41 (Rev. 09/17)

                 Date of the court's decision:

                 Result (attach a copy of the court's opinion or order, if available):




                 (3) Did you receive a hearing on your motion or petition?                                  •     Yes    ~ No
                 (4) Did you appeal from the denial of your motion or petition?                             ~ Yes        •     No
                 (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?    •     Yes    •     No
                 (6) If youi: answer to-Question (d)(4) is "Yes," state:

                 Name and lo~ation of the court where the appeal was filed:          M1tSS,    /)µ, f'!r;
                              ..
                 Docket or case number (if you know): __J._"_J~F_---~P_-~t)~.5_t)_ff_____________

                 Date of the court's decision:      ffeCJ#.::fL , 1tJ. ()tJ J9
                                                         r       .         I
                 Resu:If (attach a copy of the court's opinion or order, if available):




                 (7) If your answei-to Question (d)(4) or Question (d)(5) is-"No," explain why you did not raise this issue:




       (e)       Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

                 have used to exhaust your state remedies on Ground Two :          ?B'777Jd/J 7ZJ ~.;r. ~T              &F M,$5.
                   /i(,e_          '&fflll:?R    ~ - ,fFJtlEW.                 C a;y ~/Uckl;sE)))


       GROUND THREE:                    72/41 IA'u-Ltrd .; '171,,,r;: tJuo: C7?I..Ut'.'.&':::&--~ me: c1.&ito-s
     7l ·we        .$,sv            mE/E"8J' ft01:;,J/,UJ 7JfE( tJMtt ~rl ~,e;,e ~f'bt:N /21 /l,fdtE k ~
       (a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

            })vdo/~ 221/2". TflAL 1 //J.,1( LltmN{ Ml> 711£" -.It11>9t!" Mt2>
    7l/e_ :::G4r 771$ 72/& CL1tig1 afe?I[ f?a»C&BE?> 11/U/~3/ )lei )/4le
     §0/JEJlJ<¼r. 7itE t&& ?eJ:?4ff 7Jld lt/4-5 Ml?I de4S /;Ju-1 :z?ie'.'. ~~
     JuJJ~ 7/id7 /414 ..5.!p!u&/ 4:mvlr .dM c1ccvLe 7111-1 ~tM.IP~
    tu,#5 5µ/2-1/d:, 1)-,µ;:>a                      we:
                                    {Aw 1o /iG' 1 ~ 1 : .&r we: IP~-Ae.-?c
:t' (Ji!JHe' f/,l)b       /J~AJ          ChHHrl/eb} wiTJl~V/ 7}1-tef               ~&?777;/../Qs a)(.)~r                       Page 9 of 16
   .1-S I :5 /2?e~1Re.b -4f 17-le (}Jt.,,:;T                      J t.1-w;;.
    C~,,U-/--d,,fi?X.x!t,, /AJ P../)/7{!/I #IS ,,,c1yjj) :5 /O rt 7/JIR /,c'l,c/l, en:.                                         WE;ee-
             Case 1:19-cv-12580-PBS Document 1 Filed 12/24/19 Page 9 of 16
   0'0)/4kl ;0 ,,6~ l,U,,?1.ve-l:) .
AO 2'11 (Rev. 09/17)

(b) If you did not exhaust your state remedies on Ground Three, explain why:




( c)      Direct Appeal of Ground Three:

          (1) If you appealed from the judgment of conviction, did you raise this issue?            p(   Yes        •   No

          (2) If you did not raise this issue in your direct appeal~ explain why:




(d)       Post-Conviction Proceedings:

          (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court?

                       ){ Yes      •      No

          (2) If your answer to Question (d)(l) is "Yes," state:

          Typeofmotionorpetition:              Z     Jo .JS  H~iT7~,,U - }? t!a//l ½71tJu
          Name and -location of the court where the motion or petition was filed: -----L~~.Lfaa~R,._rit..£___________


          Docket or case number (if you know):

          Date of the court's decision:

          Result-(attach a copy of the court's opinion.or.order, if available):




          (3)-Did you receive a hearing on your motion or petition?                                 •    Yes       .0'No

          (4) Did you appeal from the denial of your motion or petition?                            ~ Yes           •   No

          (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?   •    Yes      ·•    No

          ( 6) If your answer to Question (d)(4) is "Yes," state:

          Name and location of the court where the appeal was filed:



          Docket or case number (if you know):

          Date of the court's decision:

          Result ( attach a copy of the court's opinion or order, if available):




                                                                                                                        Page 10 of 16
                   Case 1:19-cv-12580-PBS Document 1 Filed 12/24/19 Page 10 of 16


    AO 2'41 (Rev. 09/17)

              (7) If your answer to Question (d)(4) or Question (d)(5) is "No," explain why you did not raise this issue:




    (e)       Other Remedies: Describe any other procedures (such as habeas corpus, administrative remedies, etc.) that you

              have used to exhaust your state remedies on Ground Three:




    GROUND FOUR:            ...2s 7£E'       UvR73           ~~                     7Jt;,ff' 77/-d        #na:u/~s
C/4;$ /UE /JM-rtiel) 411/l &,                               /),,1i,k:5F;          711,,ff    7lto/        d'JlatL1 .lilllltf     -8BPAJ
    (a) Supporting facts Q)o not argue or cite law~t stat:.3he specific facts that support your claim.).:       ~        cJcj.,u-;;d,       a.Jlr-S
~     15e;b cJAJ           l;),,,eeer     /J//·     /ie7llt:'tu, /!A.I .J/41,!)/t:THexJY                 7/JJ91 ~/·        .




    (b)-Ifyou did not exhaust your state remedies on Ground Four, explain why:                     '.5
                                                                                          !.-&,=~~,__q....,c___LL_!,..e£]<-Lf-.LJ.<'LLL


~e:      c7£ Fe /ft;;! /fdt:l:?Ss, /;-l>!:l(f1/ (pu,&3 MIil{ ;/EIL> "l2l#T zP ti//·
    Zi;»sd ;zee-~&13 /~51/c&lh /);;µ{ /v#J£9: ,j:!W,51.1'/Aif ISSl.183 u..P
?~                    ~Q9Ak'L,                    -:?1,!/.1 /J-q74,U           cJb,u.cfldv!ts            /ALCal-f~.
     84.r l.5              ek~               hf£: CA:x5 /l&E'-7i¥E:                         #er-;         ;1//e(l)f 71h1r our.
    (c)       Direct Appeal of Ground Four:

              (1) If you appealed from the judgment of conviction, did you raise this issue?              ){ Yes        0 No

              (2) If you did not raise this issue in your direct appeal, explain why:   Hy      ftrtaf!JJS{         llfljc5

              :IiJeoHjle/;9,,r/
    (d)       Post-Conviction Proceedings:

              (1) Did you raise this issue through a post-conviction motion or petition for habeas corpus in a state trial court? ·

                           pl Yes     0     No

              (2) If your answer to Question (d)(l) is "Yes," state:

              Type of motion or petition:


                                                                                                                            Page 11 of 16
              Case 1:19-cv-12580-PBS Document 1 Filed 12/24/19 Page 11 of 16


AO 241 (Rev. 09/17)

         Name and location of the court where the motion or petition was filed:



         Docket or case number (if you know):

          Date of the court's decision:

          Result (attach a copy of the court's opinion or order, if available):




          (3) Did you receive a hearing on your motion or petition?                                              •      Yes

          (4) Did you appeal from the denial of your motion or petition?                                         IX     Yes            •    No

          (5) If your answer to Question (d)(4) is "Yes," did you raise this issue in the appeal?                0      Yes            •    No

          (6) If your answer to Question (d)(4) is "Yes," state:

         Name and location of the court where the appeal was filed:



         Docket or case number (if you know):

          Date of the court's decision:

          Result (attach a copy=.ofthe court's opinion or order, if available):




          (7) If your answer to Question (d)(4) or Question (d)(S) is "No," explain why you did not raise this issue:




(e)       Other Remedies: Describe. any other procedures (such as habeas corpus, administrative remedies, etc.) that you

         have used to exhaust your state remedies on Ground Four:         ~tl,__.. .O~iJ1........,0=I.-J
                                                                                     .                  _ _,_$,_~~£-t.~,.,.~~V={-~£'---'-';~t:. .nf<-++~e=/(~--

            ll,t.      ?f?\/i&u)           725      771?        5 )""", C:   I




                                                                                                                                             Page 12 of 16
                Case 1:19-cv-12580-PBS Document 1 Filed 12/24/19 Page 12 of 16


AO 2'41 (Rev. 09/17)

13.       Please answer these additional questions about the petition you are filing:

          (a)          Have all grounds for relief that you have raised in this petition been presented to the highest state court ·

                       havingjurisdiction?     ]H(   Yes          0       No

                       If your answer is ''No," state which grounds have not been so presented and give your reason(s) for not

                       presenting them:




          (b)          Is there any ground in this petition that has not been presented in some state or federal court? If so, which
                       ground or grounds have not been presented, and state your reasons for not presenting them:


                       ~ - I MV& ~J~ ~ ~M~
                       1:
                    )JcJ
                              s;;,:; ~'E~ ;; =Jd; i6 -Yh
                             7!/d
                             lz/jf,.r;/ dvr_T                    J>a           tie:
                                                                                                                     ::,k/c
                                                                                          CbH/t/- 7/11:S dll»S;S c/ifle~,
14.       Have.you previously filed any type of petition, application, or motion in a federal court regarding the conviction

          that you challenge in this petition?              0     Yes           't( No   !i(

          If "Yes, ''-state the name and location of the court, the docket or case number, the type of proceeding, the issues

          raised, the date of the court's decision, and the result for each petition, application, .or motion filed. Attach a copy

          of any court opinion or order, if available.                f        £/aj       A ·   ./:k,, l-/2vJt,   IA.'   z?:ey,9,e},-5   JZ)

          ye: hw.ll 2o di?' K~:ri>                                             ~H  ~ I I lb!tw»t &1b a
          ,h~,u ,:m M7lll>.f41,i./                          ~91                ,?ks tJA.IM,f ft.<:::),,. C 3.::::> 19 .




15.     · Do you have any petition or appeal now pending (filed and not decided yet) in any court, either state or federal, for

          the judgment you are challenging?                }i$    Yes          ~No.
          If "Yes," state the name and location of the court, the docket or case number, the type of proceeding, and the issues ·

          raised.                                               t2t1Ed
                                                                72J                             /iiriHot>
                                                           (!a$Jt.



                                                                                                                                  Page 13 of 16
               Case 1:19-cv-12580-PBS Document 1 Filed 12/24/19 Page 13 of 16


AO 2'41 (Rev. 09/17)

16.       Give the name and address, if you know, of each attorney who represented you in the following stages of the

          judgment you are challenging:

          (a) At preliminary hearing:
                                                  ~di/           '?J1tt'ftf J1;4/2r:
                                                                                1               }Jefi»At?X~ d ~
                                                           J31r&cK"TZPJ , M;tss            cJ ~ '-)o I
          (b) At arraignment and plea:



          ( c) At trial:



          (d) At sentencing:            -
                                        ..J(!)I-/IJ




          (f) In any post-conviction proceeding:



          (g) On app_eal from any ruling against you in a post-conviction proceeding:




17.       Do you have any future sentence to serve after you complete the sentence for the judgment that you· are

          challenging?                  0   Yes       )(    No

          (a) If so, give name and location of court that imposed the other sentence you will serve in the future:




          (b) Give the date the other sentence was imposed:

          ( c) Give the length of the other sentence:

          (d) Have you filed, or do you plan to file, any petition that challenges the judgment or sentence to be served in the
          future?                     ( )( Yes        O     No   H.1-y82.-    /0 7i!E: 'SvftcU 0vbie!.IA-L 8,ol!f'
18.       TIMELlNESS OF PETITION: If your judgment of conviction became final over one year ago, you must explain

          why the one-year statute oflimitations as contained in 28 U.S.C. § 2244(d) does not bar your petition.*

           LY          ,1.1   J-1;1    t2.u.1cvft4l1 711,,;r         721.?'         /4w   5ab;S a.re- 7 /EZJJe #?JH
          72i&: ~1Jt/lc!,°bMJ ,/JEOJHlltl7 £'/4J/Jl - £1dry A'0A9 2h¼'r' Wde:
          Id do /l1[/ki,,?.4k_ Abete-or/ ~£ c?l/@.l<!ff 71/llL 77/€ cYf-Am d/f/1.
         ~ t e / <2-vr                  ~        a~d@                  J     ,cJR    f/4;J1'¥ r5&-d> {b,Uv;~/;d/4)
          7.#u~         0-0     MWT'.'       d/lle' dUJcil                   IMM71         de ~)L&e57 1£                    me
                                                                                                                       Page 14 pf 16
                   Case 1:19-cv-12580-PBS Document 1 Filed 12/24/19 Page 14 of 16


AO 241 (Rev. 09/17)




             Vt>c,~_!;.o7
         J: M(jff
                       7- @)
                                   /3 /JI'

                                Me:6 ~
                                                Hy
                                     &dA.E ~ ),<[ .-11V:.t=.e
                                                        &,8ksV; @lb
                                                                                     v,eaJ2?1
                                                                                    -2- /:,$()_,
                                                                                                           4,(,/

                                                                                                       '61J ,
                                                                                                                   z.dnd-:          ._
                                                                                                                             llzzoo/J
                                                                                                                                 /4tU
             2>ac:s         »oY       /liht-U      A,v M;0ALIPG M ,86 d£ ~ t , d>AJ<f:e,4,
             ff 8           &A?«:                  dl&t:'1-/ )/!{'~ 'Akl7' J;u,b/d/.) &. ~

                                :tz;_
                                           //J



         Jf}t:~~£;1:/~T:;z;;~~
         2>;7-<"iWCIS -      ft1tM b;li    ,1:5 4,1.,C.d' S E ~ 15                          l9Nf #- b/'                          16
             tu}ti 17 µIE' #/1101/,),t2 C#~l[ Cft~/6 do )-l&Pr 11¥
                    7d!i: )s".5ue:s . i>/!e~      77tE= fmvmt<JE,e &/Jc.           4!1



* The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") as contained in 28 U.S.C. § 2244(d) provides in
part that:

             (1)      A one-year period of limitation shall apply to an application for a writ of habeas corpus by a person in
                      custody pursuant to the judgment of a State court. The limitation period shall run from the latest of -

                      (A)      the date on which the judgment became final by the conclusion of direct review or the expiration
                               of the time for seeking such review;'

                      (B)      the date on which the impediment to filing an application created by State action in violation of
                               the Constitution or laws of the United States is removed, if the applicant was prevented from
                               filing by such state action;

                      (C)      the date on which the constitutional right asserted was initially recognized by the Supreme Court,
                               if the right has been newly recognized by the Supreme Court and made retroactively applicable to
                               cases on collateral review; or

                      (D)      the date on which the factual predicate of the claim or claims presented could have been
                               discovered through the exercise of due diligence.




                                                                                                                          Page 15 of 16
Case 1:19-cv-12580-PBS Document 1 Filed 12/24/19 Page 15 of 16
Case 1:19-cv-12580-PBS Document 1 Filed 12/24/19 Page 16 of 16




..'.
